Citation Nr: 1648427	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-37 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1959 to July 1978.  The Veteran died in October 2012.  The appellant filed a claim as the surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.

In May 2015, the Board remanded the case for additional evidentiary development and it has been returned to the Board for appellate review.

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claim on appeal.  Specifically, the October 2014 VA Form 9, July 2015 VA medical opinion, and July 2015 Supplemental Statement of the Case are located in VBMS.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2015 remand, the AOJ was requested, in part, to obtain an opinion from an appropriate medical professional indicating whether there is a relationship between the Veteran's death from chronic renal failure and bladder cancer with wide spread metastasis and his nonservice-connected chronic obstructive pulmonary disease (COPD).  The VA physician was specifically asked to consider the April 2013 letter from Dr. B. G., May 2013 letter from Dr. P. M., and October 2012 autopsy report.  

Review of the July 2015 VA medical opinion reveals the VA reviewed noted review of the claims file, as well as data in VBMS and computerized patient record system (CPRS).  Nevertheless, the Board finds that lack of specific reference to consideration of the requested documents renders the medical opinion inadequate.  Specifically, Dr. B. G. reported in the April 2013 letter to treating the Veteran for over 20 years and opined that the Veteran's COPD began during service, evidenced by diagnoses and treatment for chronic bronchitis, wheezing, and chest tightness during service in October 1959, May 1965, and August 1972.  Dr. P. M. reported in the May 2013 letter to being the Veteran's treating urologist for the four years prior to the Veteran's death and opined that COPD impeded his care for what ultimately caused his death.  

The Board also notes that review of the evidentiary record reveals the Veteran was initially diagnosed with COPD in 1992, in contrast to what the AOJ reported in the May 2010 VA rating decision.  Moreover, review of the Veteran's service treatment records show he was admitted from October 10, 1959 to October 14, 1959 for pneumonitis due to zinc, chest tightness, and nonproductive cough, as well as from May 5, 1965 to May 17, 1965 for pneumonia, dry nonproductive cough, chest pain and tightness, and wheezing.  An August 1972 record also documents reports of wheezing and productive cough with diagnosis of acute and chronic bronchitis.

As a result, unfortunately, an additional remand is needed to obtain an addendum to the July 2015 VA medical opinion for the VA examiner to address consideration of the identified evidence of record that is relevant and pertinent to the claim on appeal.  When VA undertakes to provide a VA medical opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion from the July 2015 VA reviewer, or an appropriate clinician.  The entire claims file (including documents in the physical paper file and VBMS) should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review. 

The VA physician must state whether or not the July 2015 medical opinion, regarding whether it is at least as likely as not that the Veteran's COPD substantially and materially contributed to his death or had its onset in service, has changed after a complete review of the Veteran's claims file, to include service treatment records, April 2013 letter by Dr. B. G., May 2013 letter from Dr. P. M., and October 2012 autopsy report.  An explanation for all opinions expressed must be provided.  If there is disagreement with the opinions of the private examiners, that should clearly be set out, to include the medical evidence upon which any disagreement is based.  Reconciliation of any opinion entered with those opinions should be undertaken to the extent possible, or medical basis for disagreement clearly set out.

2.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directions of this REMAND.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

